Citation Nr: 1540664	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for chondromalacia with anterior cruciate medial and meniscus ligament tear of the right knee, status post arthrotomy.

2.  Entitlement to a rating in excess of 20 percent for recurrent subluxation of the right knee.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2011 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the rating for the Veteran right knee disorder from 0 percent to 10 percent, effective January 24, 2011.  He perfected a timely appeal of the rating assigned.  

On April 28, 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

In May 2015, the Board remanded the case to the RO for additional development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2015.  Review of the record reflects substantial compliance with the Board's Remand directives.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Before the Veteran's claim was transferred to the Board, another rating decision was issued in September 2015 in which the RO awarded a separate 20 percent evaluation for right knee subluxation under Diagnostic Code 5257.  [The currently-assigned 10 percent evaluation for the service-connected chondromalacia of the right knee appear to be based on the limitation of flexion of the joint.]  The VA General Counsel has issued a precedential opinion holding that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August, 1998).  As such, this issue will also be addressed in the decision below.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

FINDING OF FACT

1.  The Veteran's right knee chondromalacia has been manifested by complaints of pain and stiffness, with objective findings of tenderness, flexion limited at most to 110, with normal extension.  

2.  Objective findings of instability of the right knee have not been shown; any subluxation is no more than moderately disabling.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for chondromalacia with anterior cruciate medial and meniscus ligament tear of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5299-5260 (2014).  

2.  The criteria for a disability rating in excess of 20 percent for recurrent subluxation of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2011 and July 2011 from the RO to the Veteran that were issued prior to the RO decision in October 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

By a rating action in December 2004, the RO granted service connection for right knee injury, status post arthroscopic surgery and anterior cruciate ligament reconstruction; he was assigned a 0 percent rating, effective September 15, 2004.  

The Veteran's claim for an increased rating for the right knee (VA Form 21-0821) was received in January 2011.  In that statement, it was reported that imaging results revealed a retained piece of wire in the right thigh from the reconstruction surgery for the right knee.  Submitted in support of the claim were private treatment reports from Arlington Orthopedic Associates dated from October 2005 to May 2006.  These records show that the Veteran was seen in October 2005 for complaints of increased pain in the right knee over the past several months; he also reported catching and locking of the right knee.  On examination, the knee had well-healed incisions.  There was some joint line tenderness.   He had some degree of pain with McMurray's maneuvers; however, there was no true locking or catching in the right knee.  He was neurovascularly intact.  No gross instability was noted.  The impression was right knee pain and mechanical symptoms of unknown etiology.  Among the records was the report of an MRI, performed in November 2005, which revealed findings of status post ACL repair with an intact tendon graft; small joint effusion; and horizontal tear within the body and posterior horn of the medial meniscus that contacts the inferior articular surface.  

The Veteran was afforded a VA examination in August 2011.  At that time, he reported having had several surgeries on the right knee while on active duty, including arthroscopic medal meniscectomy in 1990, ACL reconstruction in 1990, a revision in 1991, and arthroscopic arthroplasty in 1992.  The Veteran indicated that he experiences daily mechanical right knee pain; he described the intensity of the pain as a 7-8 out of 10.  The Veteran also reported having right knee effusion once a months that will last 1 to 2 days.  He further reported that right knee patellar pseudolocking symptoms 2 to 3 times a year.  The Veteran also reported flare-up ups of mechanical pain in the right knee with the intensity of 9 to 9.5 out of 10 about two to three times a week; he noted that the flare ups last about 2 hours.  The right knee had a flexion to 120 degrees, with pain starting at 110; extension was to 0 degrees, with no objective evidence of painful motion.  There was no additional limitation in the range of motion of the right knee after repetitive use testing.  The examiner noted that the Veteran had pain on movement and joint line tenderness in both knees.  Lachman test and posterior drawer test were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted that the Veteran occasionally use braces on both knees for pain.  X-ray study revealed degenerative and postsurgical changes of the right knee with narrowing of the medial compartment.  The Veteran reported increased bilateral knee pain with prolonged walking and standing.  The pertinent diagnosis was chondromalacia of the knee, with anterior cruciate ligament tear and medial meniscus tear.  

At his personal hearing in April 2015, the Veteran reported that his right knee disorder has worsened since he was examined in August 2011.  The Veteran testified that he now had instability in the right knee.  The Veteran related that, at times, the knee will just give out on him.  The Veteran reported that he gets swelling in the right knee; he noted that it's hot to the touch.  The Veteran also reported that the right knee also had a tendency to lock up on him.  There's been many a nights where I'll go to extend my knee and it'll, I'll get a loud pop, like a loud popping noise in my knee.  The Veteran also testified that there are times when he is unable to fully extend the right knee to walk.  The Veteran indicated that he was not receiving any medical treatment or medication for the right knee disorder.  

The Veteran was afforded another VA examination in August 2015.  At that time, the Veteran reported problems with stiffness and tightness in the right knee, most noticeable on first arising.  The Veteran also reported popping in the knee, especially at night; he also reported a "crunching" sensation with walking.  The Veteran related that the knee also locks and gives way, which has caused him to fall 3 to 4 times in the last year.  He further noted some swelling in the knee toward the end of the day without redness or warmth.  The examiner noted that recent records reveal a diagnosis of osteoarthritis in the knee from 2012.  The Veteran stated that he is unable to run and has to pace himself to walk long distances; he stated that he avoids bending and squatting.  Range of motion in the right knee was 0 degrees extension to 125 degrees flexion.  Pain was noted on examination and it caused functional loss.  There was objective evidence of tenderness of the lateral joint line.  There was no effusion, erythema, or warmth.  Muscle strength in the right knee was 4/5.  No ankylosis was noted.  The examiner noted moderate recurrent subluxation in the right knee.  The pertinent diagnoses were anterior cruciate ligament tear and chondromalacia patella, right knee.  The examiner noted that the Veteran works as a project manager for a construction company and spends most of the day on his feet or driving.  He is able to perform his job, but reports that the knee is very painful by the end of the typical work day.  He has had to reschedule meetings occasionally, but typically does not miss work as a result of the knee condition.  The examiner also noted that the Veteran reports a sensation of instability, but none is demonstrated on examination in either knee.  Arthritis is demonstrated on the radiographic study from 2013 as narrowing of the medial compartment of the right knee.  

III.  Legal Analysis.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, 

which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  The provisions of 38 C.F.R. § 4.2 require that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board has concluded that varied evaluations are not warranted over the course of the claim period in question.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  



A.  I/R-Chondromalacia of the right knee.

The right knee disorder is currently rated as 10 percent disabling under Diagnostic Codes 5299-5260.  38 C.F.R. §§ 4.20, 4.27 (2014) (when an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part or system of the body involved, and adding "99" for the unlisted condition).  Diagnostic Code 5260 is applicable to limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Diagnostic code 5260 provides that where flexion or bending of the leg is limited to 60 degrees, the disability rating will be noncompensable.  Where flexion of the leg is limited to 45 degrees, the disability rating will be 10 percent.  Where flexion of the leg is limited to 30 degrees, the disability rating will be 20 percent.  Where flexion of the leg is limited to 15 degrees, the disability rating will be 30 percent. 38 C.F.R. Part 4, Code 5260 (2014).  

In evaluating the Veteran's right knee disability, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and  4. Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating knee disabilities are available under DC 5261, which provides the criteria for rating knee disabilities based upon demonstrated loss of leg extension.  Under DC 5261, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees. A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.  Where warranted by the evidence, separate disability ratings under DC 5260 and 5261 may be assigned for disabilities of the same knee joint.  See VAOPGCPREC 9-2004.  

Although the Veteran has arthritis of his right knee, this additional diagnosis does not warrant a separate rating as it is manifested by the same symptoms and limitations as the chondromalacia.  See 38 C.F.R. § 4.14 (2014) (providing that the evaluation of the same disability under various diagnoses is prohibited).  Indeed, as mentioned, according to 38 C.F.R. § 4.71a , DCs 5010 and 5003, traumatic arthritis will be rated on the basis of limitation of motion under the appropriate DCs, which in this instance are DC 5260 (for limitation of leg and knee flexion) and DC 5261 (for limitation of leg and knee extension).  

By way of reference, the Board notes that normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).  

Still other criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, as discussed below, the evidence does not show that the Veteran's right knee disability has been manifested by ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, these DCs are inapplicable in this case.  Rating criteria for knee disabilities are also provided under DC 5259 (for symptomatic removal of the semilunar cartilage).  Nonetheless, DC 5259 does not provide for a schedular disability rating higher than 10 percent and therefore does not assist the Veteran in obtaining a higher disability rating for his right knee. Moreover, the evidence shows that the Veteran has not required surgery for his right knee disability or that the semilunar cartilage was ever removed from the knee.  Hence, those criteria are also inapplicable in this case.  Finally, the Board notes that criteria for rating knee disabilities due to demonstrated instability are available under DC 5257.  A discussion of the application of those criteria in this case is provided below.  

After review of the evidentiary record, the Board finds that entitlement to a rating in excess of 10 percent is not warranted for chondromalacia with anterior cruciate medial and meniscus ligament tear of the right knee.  During the entire claim period, the right knee has not been manifested by flexion limited to 45 degrees or less, or extension limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Even when considering the Veteran's complaints of pain and stiffness, increased functional impairment in the right knee is not present.  38 C.F.R. §§ 4.40 and 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's medical reports consistently show complaints of pain without evidence of fatigue, impairment of endurance, or weakening of movements.  See VA examination reports dated in August 2011 and August 2015.  Overall, there is no medical evidence to show that pain, flare-ups of pain or any incoordination, supported by objective findings, results in additional limitation of motion of the right knee to a degree that would support a higher rating.  

There is absolutely no evidence of any impairment of the tibia and fibula or anklyosis of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  Finally, the Board is cognizant of the degenerative changes in the Veteran's right knee.  Nonetheless, an increased rating in this regard is not warranted.  As noted above, a 10 percent rating has already been assigned that accounts for any limitation of motion.  No higher rating is warranted under the provisions of Diagnostic Code 5020-5003.  See also 38 C.F.R. § 4.14.  

The Board acknowledges that the Veteran genuinely believes that the severity of his right knee disability merits a higher rating.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his service-connected disability, and his views are of no probative value. In fact, even if his opinion was entitled to some probative value, it is far outweighed by the objective clinical findings of record and the opinions provided by qualified medical professionals, which show that the criteria for a rating in excess of 10 percent for his right knee disability have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Rating under 38 C.F.R. § 4.71a , DC 5257.

As noted above, in a recent rating action in September 2015, the RO granted service connection for recurrent subluxation of the right knee, evaluated as 20 percent disability under DC 5257, which pertains to other impairments of the knee. The provisions of DC 5257 provide for a 10 percent rating when there is recurrent subluxation or lateral instability that is slight.  A 20 percent rating is applicable where there is recurrent subluxation or lateral instability that is moderate.  A 30 percent rating is for consideration where there is evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2014).  

Here, the Board finds that evidence of record does not support a higher rating under DC 5257 as the relevant evidence of record fails to contain objective evidence of severe instability or subluxation.  Significantly, during the August 2015 VA examination, the examiner specifically noted a finding of moderate recurrent subluxation in the right knee.  The examiner also noted that the Veteran reports a sensation of instability, but none is demonstrated on examination in either knee.  Although the Veteran has complained of pain, stiffness, swelling, and giving way, the evidence shows that his pain is managed by medication.  (Limitations due to pain are contemplated by the rating for arthritis, as are any problems due to restricted motion.  See discussion above; 38 C.F.R. §§ 4.40 , 4.45, 4.71a (2014).) Moreover, none of the Veteran's VA treatment reports contains evidence of severe subluxation or instability.  While the evidence shows that the Veteran reported the occasional use of a knee brace, the Board does not find the use of this device to indicate severe disability, especially in light of the VA examiner's opinion, as a medical professional, that the Veteran's disability manifested by subluxation is only moderate in nature.  

In sum, the Board finds that the evidence of record does not support a 30 percent rating under DC 5257, as the evidence fails to demonstrate severe subluxation or instability.  The Veteran's ligaments are intact such that there is no inability to maintain stability in that sense.  Although there are complaints of giving way, it is unclear the cause of this.  Further, there were no observations of guarded movement or incoordination.  Overall, the entire Veteran's reported symptoms are accounted for by the 20 percent rating assigned for moderate subluxation or lateral instability of the right knee.  

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Veteran does not meet the criteria for an evaluation in excess of 10 percent disabling for a right knee disability, and there are no aspects of this disability not contemplated by the schedular criteria.  

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected right knee disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In conclusion, for the reasons stated, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for chondromalacia with anterior cruciate medial and meniscus ligament tear of the right knee.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

Entitlement to a rating in excess of 10 percent for chondromalacia with anterior cruciate medial and meniscus ligament tear of the right knee is denied.  

Entitlement to an evaluation in excess of 20 percent for recurrent subluxation of the right knee is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


